Citation Nr: 0404237	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  98-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for reflex 
sympathetic dystrophy, right hand, currently evaluated as 40 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have been enacted which eliminate 
the concept of a well-grounded claim and redefine the 
obligations of VA with respect to the duty to provide notice 
and assistance.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claim 
of entitlement to an increased evaluation for major 
depressive disorder, currently evaluated as 30 percent 
disabling.  Specifically, the April 1, 2002 letter from the 
RO to the veteran did not properly inform the veteran of the 
information and evidence needed to substantiate and complete 
his claim because, although acknowledging that his claims on 
appeal were for increased evaluations, the letter described 
the evidence necessary to be shown in order to establish 
service connection.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claim without prejudicing his right to due process under law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claim under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Here, the veteran is appealing the original assignment of his 
disability evaluations following separate RO determinations 
granting compensation under 38 U.S.C.A. § 1151 for major 
depressive disorder and reflex sympathetic dystrophy of the 
right hand.  In such cases it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In November 1997, the veteran was awarded compensation for 
reflex sympathetic dystrophy of the right hand under 
38 C.F.R. § 1151 with an evaluation of 20 percent, effective 
August 9, 1993.  The veteran timely appealed this initial 
rating.  In September 2000, the RO increased the evaluation 
to 40 percent, effective August 9, 1993.  

The veteran also filed suit in the United States Court of 
Appeals for the District of Puerto Rico under the Federal 
Tort Claims Act arising out of his service-connected reflex 
sympathetic dystrophy of the right hand.  This action was 
resolved by a stipulation for a compromise settlement.  In a 
statement in support of his claim, received in May 2002, the 
veteran stated that he was responding to the RO's duty to 
assist letter of April 25, 2002, and noted that his medical 
evidence was located at the San Juan VA Medical Center.  
Accompanying this statement was an excerpt from a deposition 
taken of Dr. Jose Bernal, dated in April 1999, in connection 
with his personal injury claim.  In this excerpt, Dr. Bernal 
discussed the severity of the veteran's right hand condition.  
Thus, the Board finds that this evidence is directly relevant 
to the veteran's claim on appeal for an increased evaluation 
for reflex sympathetic dystrophy of the right hand.  
Therefore, the RO should obtain a copy of this deposition as 
well as all other evidence submitted in connection with the 
veteran's personal injury suit.  

Additionally, it is noted in the July 1998 RO hearing 
transcript that the veteran stated he underwent physical 
therapy following surgery performed by Dr. Bernal in February 
1998.  Specifically, he stated that he received physical 
therapy in May and June 1998; however, these records are not 
in the claims folder.  

Finally, the Board notes that in the July 2002 VA hand, 
thumb, and fingers examination report the examiner stated 
that the veteran's range of motion was additionally limited 
by pain following repetitive use or during flare-ups, but did 
not quantify the degree of such additional limitation.  Nor 
did he state that such could not be quantified.              

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to specifically 
include informing the veteran of what 
evidence or information is necessary in 
order to warrant an increased evaluation.  
The RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should ask the veteran to 
identify all evidence submitted in 
conjunction with his federal tort claim.  
Thereafter, the RO should obtain all such 
records, to specifically include the 
April 1999 deposition of Dr. Jose Bernal.

3.  The RO should request that the VA 
Medical Center in San Juan provide them 
with all physical therapy records for the 
veteran for the months of May and June 
1998.  Furthermore, the RO should request 
all treatment records relating to the 
veteran's right hand condition since 
February 2002 and all treatment records 
of the veteran's major depressive 
disorder since March 2003.  Thereafter, 
these records should be associated with 
the claims folder.  

4.  The RO should then schedule the 
veteran for VA hand and peripheral nerve 
examinations in order to ascertain the 
nature and severity of his service-
connected reflex sympathetic dystrophy of 
the right hand.  All signs and symptoms 
of his disability should be described in 
detail.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  If 
quantifying the additional limitation of 
motion is not feasible, such should be 
stated by the examiner in the report.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.        
  
5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	
                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




